Untermyer, J. (dissenting).
The intangible right granted to the defendant to reproduce the plaintiff’s paintings was not a license “ to use or consume ” within the meaning of the local law. Such a transaction does not involve use or consumption any more than does the right to publish a book from a manuscript or a tune from a musical score, which have uniformly been held to be nontaxable Such transactions consist of a transfer of possession, coupled only with the incorporeal right to reproduce without liability to the owner for damages for doing so. In this respect the case is very different from Matter of United Artists Corp. v. Taylor (273 N. Y. 334), where the films which were the subject of. the tax were to be used in a motion picture machine and thus projected on the screen.
I, accordingly, dissent and vote for judgment in favor of the defendant.
Judgment directed in favor of the plaintiff against the defendant in the sum of $28.20, without costs. Settle order on notice.